 BI-RITE FOODS, INC.592.Respondent, by the various acts of interrogation, veiled threats, and other state-ments summarized in the section of this Decision headed"Concluding findings,"engaged in unfair labor practices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(7) of the Act.THE REMEDYThe unfair labor practices found above call for the customary cease and desistorder,which in the light of Respondent's extreme reaction to the exercise by his em-ployees of their Section 7 rights should be broad enough to encompass any furtherinterference with those rights.Cf.N.L.R.B. v. BaileyCompany,180 F.2d 278, 280(C.A. 6), and theSunbeamcase there cited.AffirmativelyI shall recommend thatRespondent make John Williams whole according to the formulas set forth inCrossett Lumber Co.,8 NLRB 440, andIsis Plumbing&Heating Co.,138 NLRB716, and also that Respondent post an appropriate notice.[Recommended Order omitted from publication.]Bi-Rite Foods, Inc.andTeamsters,Chauffeurs,Helpers andTaxicab Drivers Local Union 327, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Cases Nos. 26-CA-1614 and 26-CA-1670.May 21, 1964'DECISION AND ORDEROn March 13, 1964, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision:Thereafter, the Charging Party filed exceptions to the Trial Exam-iner's Decision and a supporting brief.The Respondent filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Charging Party's exceptions and brief, theRespondent's supporting brief, and the entire record in this case;and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFollowing the usual procedures,this case was heard before.TrialExaminerLaurence A. Knapp on December 10 and 11, 1963, upon issues hereinafter described.147 NLRB No. 11. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDHelpful briefs fled by counsel for, the General Counsel and Respondent followingthe hearing have been considered.'Upon the entire record in the case,? and my observation of the witnesses, I makethe following findings of fact:1.THE BUSINESS OF RESPONDENTFoods, Inc., is a,Tennessee corporation engaged in the wholesale distribution of foodand merchandise.It received at its place of business in Nashville directly from non-Tennessee points, during the 12 months preceding the issuance of complaint, -goodsvalued in excess of $50,000.Respondent is engaged in commerce,and in operationsaffecting commerce,within the meaning of Section 2(6) and (7) of the NationalLabor Relations Act, as amended,herein called the .Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Helpers and Taxicab Drivers Local Union'327, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America(hereinafter sometimes called the Union),isa labor organizationwithin the meaning of Section 2(5) of the Act.George Broda is organizer andbusiness agent of the Union.III.THE UNFAIR LABOR PRACTICESA. The principal facts surrounding the alleged violationsOn February 13, 1963, following a majority vote in favor of the Union at a con-sent election conducted under the supervision of the Board's Regional Director forthe Twenty-sixth Region, the Regional Director certified the Union as the collective-bargaining.representative of certain of Respondent's employees.3Following thecertification,the parties engaged in some 20 to 25 bargaining sessions extending overa 4-month period,March to June.4The chief negotiators for the parties were, re-spectively,Moody, Respondent's chief counsel at the hearing,and Broda,the Union'sorganizer and business agent.The concrete frame of bargaining reference through-out was a draft contract submitted by the Union at the outset.Although there werediscussions of some sort concerning the Union'swage and like "economic" or"money" proposals in the earlier sessions,at the insistence of Moody the attentionof the negotiators during the meetings preceding the end of April was primarilyfocused on noneconomic matters.Various such items(not described)were agreedto in these earlier sessions and, as agreed to, corresponding draft contract provisionswere initialed by Moody and Broda.Other such items, however(e.g.,union pro-posals on "check-off" and "guaranteed overtime")were not disposed of duringthese earlier,meetings and continued under discussion in the meetings about to bedescribed.The Union'sproposals on so-called money or economic matters contained in itsdraft agreement were first given actual negotiating consideration by' Moody at asession held on April 30.This draft was not offered in evidence but according toMoody's uncontradicted description,the Union's initial main proposals in this cate-IIn its brief Respondent renews its claim of variance between certain allegations of thecomplaint and the charges filed by the Charging Party, a claim which, in the form ofmotions to dismiss and to strike, I denied at the hearing.In view of my conclusions onthe merits'I find it unnecessary to reconsider Respondent's contentions in this regard.Following the' hearing,counsel far the parties entered into and submitted to the TrialExaminer an undated stipulation agreement with respect to employees hired by Respond-ent to replace those who engaged in the strike hereinafter referred to.This stipulationdocument,together with a covering letter from Mr. Moody,dated December 20, 1903, Ishereby received for the record as Trial Examiner's Exhibit No. 1.2I am not correcting various errors in the transcript, because they are obvious from thecontext and none is material.3 The employee unit consists of Respondent's truckdrivers,warehousemen,receiving andshipping clerks, and tow-motor operators.The case presents no question concerning thevalidity of the election or the Union's resulting representative authority.4All dates in this Decision refer to 1963. BI-RITE FOODS, INC.61gory included a 30-cent per hour direct wage increase, three paid holidays in addi-tion to the three then in effect, and some provisions for additional paid vacationsand for employer contributions to the "Teamster- health and welfare plan" (some-times called the "insurance" subject at the hearing).Bargaining on these "money"matters continued at a series of sessions in May and June, but with neither partyattempting at the hearing to offer evidence sufficient to establish the exact numberof such sessions or the full course which the negotiations took session by session.For his part, counsel for the General Counsel, in presenting his case-in-chief, de-voted his proof mainly to evidence as to the positions (largely of disagreement)which the parties had reached on the "money" and some "non-money" items by thetime of a final session, that of June 18, preceding a strike called by the Union. Inthe circumstances, and with Respondent asserting that a bargaining "impasse" hadbeen reached at or as a result of the June 18 meeting, the record evidence concern-ing the course of the bargaining at and surrounding these final prestrike meetingswas largely provided by Respondent and principally by the testimony of Moody.What the record shows is set forth in the following findings.The record is meager as to the April 30 meeting, except that it is clear that Moodycharacterized the Union's initial wage and like proposals as excessively -costly andresisted them on this ground.At the next meeting, held on May 4, there werefurther discussions of various nonmoney matters still open. In addition, Moodymade Respondent's first monetary proposal,i.e.,a 5-cent per hour direct wage in-crease, one additional paid holiday, and 2 weeks' paid vacation for employees having5 years of service (and "who had worked seventy-five percent of the time").Ap-parently at this meeting, Moody increased the direct wage raise offer, first to 61/zcents and later to 7 cents per hour, while Broda reduced the Union's demand from30 cents to 29 cents.With no further testimony available concerning what transpired at the May 4meeting, the parties met again on May 7, at which time Moody made a revised"monetary" offer consisting of (1) a 6-cent direct wage increase, one additional paidholiday, and "two weeks vacation after five years," or (2) in the alternative, a directwage increase of 8 cents per hour. The record is silent as to the Union's responseon May 7 to this proposal. The parties met again on May 9, with a representativeof the Federal Mediation and Conciliation Service present.At this meeting, allnonmonetary items previously under consideration were reviewed and discussed, andnote taken of those items in this category upon which at that point the parties wereor were not agreed. Following these discussions, Moody made an improved mone-tary offer,i.e.,increasing to $1.30 per hour all employees receiving less than thisrate, a direct wage increase of 10 cents per hour to all employees (after the above-described increase of the "substandard" rates to $1.30), two additional paid holidays,and 2 weeks' vacation for employees having 5 years' service.The record does notdescribe the Union's reaction to this revised proposal but presumably it rejected it.On May 15, a further meeting was held, attended only by Moody and Broda forthe parties (but in the office and presence of the Federal mediator).At this meet-ing,Moody offered again the monetary proposal he had made at the May 9 meeting,while Broda revised his previous monetary proposal to the following, according toMoody: "twenty cents an hour wages, two holidays, the vacation plan upon whichwe would negotiate further, and two and a half cents being applied to insurance."At a further meeting on May 20 Broda made a revised monetary proposal consist-ing, as described by Moody, of "fifteen cents plus the Teamsters' insurance- plan,plus two holidays, plus vacation," while Moody adhered to his prior monetaryproposal.The next meeting dealt with in the evidence took place on June 18.At this21/2-hour session, as at earlier ones, the parties again reviewed where they thenstood on all items contained in the Union's draft contract, monetary and non-monetary.Much of this meeting appears to have been devoted to letting offsteam.5In any event, at the end of the meeting, Broda offered to "settle the con-tract" upon the basis of Respondent's previous monetary proposals provided Re-spondent would increase its proposed direct wage increase from 10 to 15 cents. InresponseMoody indicated that this increase was agreeable to him and agreed torecommend acceptance of this proposal to Respondent's top management. From thecomplete settlement character of Broda's proposal, Moody's willingness to submit itThis session became a stormy one, with strong words employed by each side and withBroda, at one point, causing a strike sign to be brought into the meeting room. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Respondent's top management as such, which he did, and from other evidence itis clear to me that the parties were then in sufficient accord to conclude a contractifRespondent had approved of the Broda monetary proposal .6There then ensued in the 2 or 3 succeeding days a succession of events, the exactchronological order of most of which cannot be determined on this record but which,as the issues are framed, need not be ascertained.Lumped together without refer-ence to precise order: (1) Moody presented Broda's settlement offer to Respondent'stop management, who refused it, advising him that the Company's prior offer of a10-cent increase (plus the other items) was the best it could make; (2) Moody con-veyed this response to Broda by telephone; (3) someone acting on Respondent'sbehalf posted a notice on its bulletin board to the effect that Respondent had notoffered the 15-cent raise and anyone saying it had was a liar; (4) at a gathering ofthe employees with Broda a strike decision (subject to approval of the Union'sparent International) was taken; (5) in a posted notice prepared by Moody, and atan employees' meeting convened by Moody and addressed by him, Respondent in-formed the employees of the exact content of its previous 10-cent-plus-fringesoffer; 7 and, as the last of this series of events, on June 25 Moody sent to Broda aletter reading as follows:Mr. GEORGE BRODA,Business Representative,Teamsters Union,819 Second Avenue South,Nashville, Tennessee.JUNE25, 1963.DEAR GEORGE: As I promised during recent negotiations, I have advised theBi-Rite Board of Directors that we have reached agreement on the terms of alabor agreement, and that you indicated that a wage increase of 15 cents perhour plus the Teamsters insurance plan would result in a settlement.I have been advised by the Board to inform you that the Company's monetaryoffer is as follows:10 cents per hour wage increase2 additional paid holidays2 weeks vacation, after 5 years serviceThis package approximates a value of 13 cents per hour, and I trust you willfind it acceptable.The contractural [sic] provisions agreed upon may requiresome clarification; however, in substance they are acceptable.Please advise me at your earliest convenience if this offer is acceptable sothat a contract may be prepared.Respectfully,W. A. MOODY.WAM/ckWhile Moody indicated that there may have been some communication betweenhim and Broda following this letter and before the strike,no such exchange is estab-lished bythe evidence.With matters in this posture, and with the International'sapproval subsequently in hand,the strike took placeon July 3.As itsnext step,on July 8 Respondent sent by mail to the strikers individually aletter reading as follows:DEAR MR.________________: Aftersomany months of bargaining withyourUnion,and after being so near an agreement,I certainly regret that youfound it necessary to strike.6Substantial agreement had been reached prior to the June 18 meeting on a modificationof the Union's checkoff proposal.While there apparently was no similar disposition ofthe other uneconomic items remaining open prior to April 18, there is no indication thatany of these were regarded by the parties as "sticking points" after the Broda proposalcame under consideration.Rather, with the parties obviously treating the Broda proposal,if accepted, as dispositive of the prolonged negotiations, a compelling inference arises thateach party was prepared by concessions from, or if necessary by abandonment of, theirprevious positions on other noneconomic items, promptly to conclude a full agreement..?This notice stated, erroneously, that the parties had reached an agreement but contra-dictorily, it urged acceptance of Respondent's "offer" as set forth in the notice.There is,however, no'charge in the case based on the misleading character, if any, of the notice inthis regard. BI-RITE FOODS, INC.63You know the nature of our business, and you know that it is necessary tooperate.It is our legal right to continue to operate our business, and we willdo so taking what action is necessary to stay open and efficiently serve ourcustomers.During the past week you have seen the railroad and trucking com-panies continue to serve the warehouse-that is their legal responsibility, andthey must continue to do this.In order to properly operate our business, it will be necessary to hire newemployees to replace those remaining on strike who do not choose to return towork.Therefore,beginningFriday, July 12, 1963, action will be taken to hireas many new employees as may be required to permanently replace those re-maining on strike.If you desire to return to your job-and it is your right to do so-you shouldreport for work on or before 9 A.M., July 12, 1963, and of course, if you doreturn to your job before that time, a replacement will not be hired.Effective for all active employees beginning July 12, 1963, all substandardwages will be increased to the standard, and all wage rates will be increased by10 cents per hour.Each employee will be given two additional paid holidayseach year, and those with more than 5 years service will be entitled to twoweeks paid vacation.Please give this offer serious thought.BI-RITEFOOD STORES, INC.,W. D. TIDWELL, Sr.,President.Following receipt of this lettersome 8 or 9strikers reported for work, with some20-oddremainingon strike .8On thebasisof these findings of fact, and others hereinafter to be made, I turnto the violations charged with respect to thesemainevents.1.Respondent's unilateralinstitutionof its wage and like monetary benefitsPursuant to the announcement made in its July 8 letter to the individual strikers,on July 12 Respondent put into effect the wage increases and other benefits describedin that letter.The complaint alleges that in instituting these employment improvements by uni-lateral action Respondent violated its bargaining duty under Section 8(a) (5) of theAct.Respondent admits that its action was unilateral in character but contends itwas lawful because it followed an impasse in the bargaining negotiations and becausethe benefits put into effect were identical to what it had offered during the negotia-tions.In replication, counsel for the General Counsel contends that a bargainingimpasse was not reached prior to the strike; or if it was, the impasse was, as amatter of law, broken by themerefact of the strike so as to ban the unilateralaction taken by Respondent.I find that the bargaining between the parties reached an impasse on "money"matters, with a consequent inability to arrive at a mutually satisfactory contract bycollectivebargaining,when, following Respondent's rejection of the Union's 15-centwage demand and Respondent's reiteration of its prior proposal in the June 25 letterto Broda, the Union struck.The good faith of Respondent during the bargainingsessionsis conceded by counsel for the General Counsel.Where, in a goodly num-ber of sessions marked by bargaining so agreed to have proceeded in good faith,Respondent, after earlier concessions, uniformly adhered over a considerable periodto identical and reiterated "money" proposals repeatedly rejected by the Union, itwould be difficult, indeed, for one not in attendance, responsibly to conclude thatfurther bargaining sessions offered the possibility of some further wage or othermonetary concession by Respondent.Of course it is true, as counsel for the GeneralCounsel urges, that at the end of the June 18 meeting the parties had come close toagreed terms.But animpasse is no less a one whether the parties are far or nearan agreement at their final session,and adeadlockis stilla deadlock if produced byone rather than a number of significant differences of position .98 On July 29, during the strike, the parties had a further negotiating session productiveof no agreement.9In his brief (pp. 4 to 6), counsel for the General Counsel first suggests that Respond-ent and the Union were at odds over several items, including the wage raise issue, at thetime bargaining ceased, but later appears to limit the ultimate conflict in demands to thewage raise matter, as I have found. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDMore significant than speculations I might make are the conclusions and actionsof the parties,and weighing heavily in favor of Respondent's view and against thatof the General Counsel,isBroda's own flat testimony,while under cross-examination,that the parties were "deadlocked"at the time of the strike;that there seemed to beno "possibility of an agreement"between the parties unless the Union struck; andthat the strike was called to force the Company to accede to the Union's wagedemands.1°Absent circumsindicating the contrary,Iwould on the objectivefacts of this case consider hat the strike was in itself rather clear evidence that animpasse had been reacheda's testimony,representing as it does the conclu-sion reached by one of Me-actual negotiators,seems to me to clinch the matter.Counsel for the General Counsel further contends that even if the parties hadreached a prestrike impasse, the employment changes which Respondent put intoeffect were more favorable than its corresponding final offers to the Union. But onthis factual question I have reached a contrary conclusion.The wage and otherbenefits Respondent instituted were identical to what it had repeatedly offered duringthe final negotiating sessions."Assuming that an "impasse"existed and that Respondent's unilateral changes didcoincide with its offers to the Union,counsel for the General Counsel neverthelesscontends that the mere strike action of the Union"broke" the impasse,so as to barRespondent from making any employment changes by unilateral action.Whileappearing,upon a superficial glance,to find some support in a decision of the Boardwhich I consider later, the contention is devoid of merit upon consideration of thebody of law concerning permissible and impermissible unilateral institution of em-ployment changes by an employer.By hypothesis,in all pertinent cases the employees affected have a collective-,bargaining representative.Speaking in broad terms,when employees are so repre-sented,it is the employer'sduty under the Act to meet and confer with their rep-resentativewith respect to employment conditions,and a refusal so to negotiatefrustrates the collective-bargaining objective and requirement of the Act,unless atthe time of or in the circumstances surrounding the refusal it cannot be said tonegate the employer's duty.Still speaking broadly, an employer's establishment ofworking conditions without consulting or conferring with his employees'representa-tive, that is, by"unilateral" action,isnormally an outright and inherent refusal tonegotiate.Accordingly,in the body of law developed by decisions of the Board andthe courts,an employer violates his collective-bargaining duty if when collective-bargaining negotiations are sought or are in progress he institutes on his own motionany changes in employment condition,12 or if,after those negotiations have reachedan impasse,he so institutes changes in employment conditions other than, or atleastmore favorable than,those he offered to the employees'representative priorto the impasse.13On the other hand,after the parties have bargained to an impasse,that is after negotiating in good faith they apparently have exhausted the prospectsof concluding an agreement,the employer is free to institute by unilateral action10Broda also identified "bad faith" negotiating by Respondent as a cause of the strike,but this assertion, presumably merely of opinion, collides with the contrary concession ofcounsel for the General Counsel and is not charged in the complaint.11 It follows that I have not credited such parts of the confusing, incomplete, and, as Iconclude, otherwise unreliable testimony of Broda and an employee member of the Union'sbargaining team concerning Respondent's proposals or positions on the wage and relatedmonetary items.In this connection, it now appears that I erred at the hearing in precluding access byRespondent to certain notes made by a union representative during the bargaining sessionsconcerning Respondent's proposals.But my ruling is not prejudicial in the light of myfinding that the changes Respondent put into effect coincide with what it proposed tothe Union.12N L.R.B. v. Benne Katz, etc.,369 U.S. 736;May Department Stores d/b/a Famous-Barr Company v. N.L.R.B.,326 U.S. 376;Armstrong Cork Company v. N.L.R.B.,211 F. 2d843 (C.A. 5) ;Hawaii Meat Company, Limited,139 NLRB 966, 968;Aztec Ceramics Com-pany,138 NLRB 1178, 1179.13N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217. See alsoKohler Co.,128NLRB 1062, 1078. BI-RITE FOODS, INC.65changes whichare in linewith or whichare no morefavorable than those heoffered or approved in thenegotiationsprecedingthe impasse.14This freedomof actionwhich the employer has after, but not before, the impassesprings from the fact thathaving bargainedin good faith to impasse, he has satisfiedhis statutory duty to determine working conditions, if possible, by agreement withhis employees.Having fulfilled his obligation to fix working conditions by jointaction, heacquires a limited right to fix them unilaterally, that is, he is limited tothe confines of his preimpasse offers or proposals.Any other changes he were toinstitutemight, if offered before or after the impasse, have led or lead to progressor successin the collectivenegotiations;hence unilateral action of this different scopeforecloses this possibility, just as would his refusal to consider a proposal, with a vio-lation as apparent in the one instance as in the other.In explainingthis result, itis sometimessaid that the employer's postimpasse action "breaks" the previous im-passe,15 although it is perhaps more precise and less susceptible of misinterpretationto say thatno impassecan be said to have been reached when the reference is tochanges never introduced into the collective-bargaining arena.16Or, applying an-other familiar formulation, the employer may not be heard to say that had heoffered his unilaterally instituted changes to the employees' representative, the re-sulting negotiations (which could as a result have taken on new directions or scope)would nevertheless have ended in deadlock.In the light of these principles and their bases, counsel for the General Counselurges me to hold that the freedom which the employer normally has, after an im-passe,to institutepreviously offered changes, is lost to him if, in order to put pressureon him to accede to their demands, his employees strike.This suggestion gives onepause.Approached as a matter of statutory interpretation, the Act subjects theemployer's right to determine working conditions only to the collective-bargainingobligation, and there is nothing in the Act to suggest that that obligation is somehowincreased by employee action outside the bargaining forum or relationship.Ap-proached as a practical matter, the contention would place in the hands of employees,through the exercise of their broad right to strike, a power which would go far toforce an employer to bow to proposals of his employees, or make proposals of hisown, exceeding what in good-faith bargaining he considered were reasonable, just,or practicable.In my view, the Act, in reservingto anemployer the right to dis-agree, does not contemplate such results as these.On the contrary, in this regard,as in others, it creates and contemplates a nice and workable balance of rights andduties as between employers and employees. In the area of impasse under dis-cussion,one of these nice balances exists as between the employees' right to strikeand the employer's correlative right to continue to operate and manage his business.If this latter right is to have any meaning it must permit of exercise by the onlymethod left open to the employer after an impasse, namely, by determinations uni-laterally reached (but, even so, within the limitations previously described).17None of the case authority cited by counsel for the General Counsel deals withor passesupon the question whether a good-faith bargaining impasse is "broken" byan ensuingeconomic strike,in the senseof barring an employer from instituting em-ployment changes previously offered to the striking union.On the contrary, in all14 Albert Leonard d/b/a Davis Furniture Co., et al.,100 NLRB 1016, 1020;N.L.R.B. v.Andrew JergensCo., 175 F. 2d 130, 136 (C.A. 9), cert. denied, 338 U.S. 827;BethlehemSteel Company,133 NLRB 1347, 1364. See alsoN.L.R.B. v. Beane Katz, etc., supra,footnote 12;N.L.R.B. v. Crompton-Highlands Mills, Inc., supra,pp. 224-225;MorandBrothers Beverage Co., et al.,99 NLRB 1448, 1465 ;Preerete, Inc.,132 NLRB 986, 987;N.L.R.B. v. Cambria Clay Products Company,215 F. 2d 48, 55 (C.A. 6). For purposes ofthis case,it isnot necessary to consider others in which the Board or the courts haveheld,or said,that an employer's unilateral action prior to impasse was not, due to specialsurroundingcircumstances, taken in such a way as to be incompatible with his duty tooffer such changes to the bargaining union. See, as examples,N.L.R.B. v. Bradley Wash-fountainCo., 192 F. 2d 144 (C.A.7) ; N.L.R.B. v. LandisToolCompany,193 F. 2d 279(C.A. 3) ; W.TV.Crossand Company,Inc.,77 NTLRB 1162;ExpositionCotton Mills Com-pany,76 NLRB 1289;Motorescarch Company and KernsCorporation,138 NLRB 1490.15 SeeFant Milling Company,117 NLRB 1277, 1279.15 SeeGreatFalls Employers'Council, Inc.,123 NLRB 974, 983.17 See the general discussion inMorandBrothersBeverage Co., et al.,supra,and the morespecific passageat page 1465.756-236-65-vol. 147--6 66DECISIONS OF NATIONALLABOR RELATIONS BOARDthe decisions cited the essential holdings are mere affirmations of familiar doctrinepreviously alluded to;namely, that,impasse or no, an employer may not unilaterallyinstitute changes in working conditions he did not offer in the negotiations.18It istrue that there is language in the Trial Examiner's report.(128 NLRB at 1165) andapproved in the Board's decision in theKohlercase,to the effect that the sort ofimpasse which the employer contended(and which for purposes of argument theTrialExaminer assumed)had been reached in that case,would have been brokenby the changed circumstances resulting from the following strike.But in the samecontext the Trial Examiner made it perfectly clear that there had never been anyprior impasse involving the changed conditions which the employer put into effectafter the strike, because those conditions had never been offered to the striking unionin the preimpasse,prestrike bargaining.In the circumstances,the employer's actionviolated the Act irrespective of the strike,and the only significance of the strike wasto buttress the possibility that had the employer offered to the bargaining union hislater "change of position,"some agreement might have been reached in the sur-rounding bargaining.19I conclude,therefore,that in instituting the employment changes it did, Respond-ent did not violate Section 8(a)(5) as charged.2.Respondent's alleged inducement of the employees to abandon the strikeOn the theories first,that there was no bargaining impasse; and,second,that thechanges Respondent put into effect were more favorable than any it had offeredduring the negotiations;and, third,that even if there was an impasse the strike, asa matter of law, dissolved it, counsel for the General Counsel contends that Re-spondent's letter of July 8 announcing the prospective changes violated Section8(a)(1) of the Act. But the findings of fact and conclusions of law I have alreadymade negative each of these alternative factual and legal theories.Free as Respond-ent was to make the changes it did,itcould not possibly have interfered with theemployees'right to strike or other Section 7 rights by either announcing or institut-ing them.3.Respondent's alleged threat of "permanent replacement or termination"of the strikers to induce them to abandon the strikeThis charge is based solely on the language of Respondent's letter of July 8 to thestrikers.While that letter does refer in one passage to the Respondent's intentionto "hire as many new employees as may be required topermanently[emphasissupplied] replace" strikers who chose not to return to their positions, reading thispassage in the context of the entire letter, the letter is not susceptible of the interpre-tation that nonreturning strikers were being or would be discharged, or their statusas employees terminated.On the contrary, the letter as a whole expresses reason-ably fairly the right Respondent had to replace the strikers; the passage in questioncannot be divorced from this main theme; and the use, in this "replacement" con-text,of the single (and not necessarily incorrect) word "permanently," cannotreasonably be said to import discharge or termination. SeeRobinson Freight Lines,114 NLRB 1093, 1094-1095;U.S. Sonics Corporation,143NLRB 172. Indeed,the letter refers to any returning strikers and prospective replacements as "active"employees,20 thus apparently intending to classify nonreturning strikers as"inactive" ones.IsThese are theKatz, Aztec Ceramics, Hawaii Heat,andKohlerCo., cases,supra.19As held in theKatzcase, an employer's institution of changes he refuses to offer inthe bargaining process is the equivalent to a refusal to meet at all.This reasoning nodoubt accounts for the Examiner's citation, in theKohlercase,of N.L.R.B. v. UnitedStates Cold Storage Corporation,203 F. 2d 924, holding that an employer's poststrike out-right refusal of requests to meet is a refusal to bargain despite a prior impasse.Thus,the case dealt in no way with the legality of employer unilateral action.20Moreover, there is no indication that when Respondent was requested to reinstate thestrikers after the strike was terminated, it made any claim that they had lost their em-ployee status because of anything said in this letter.In his brief, counsel for the General Counsel relies, in part, on the alleged "illegal bene-fits" offered in the letter as highlighting its asserted coercive character in regard to con-tinued employee status.Ido not consider this attempted conjunction warranted forpurposes of the present issue, but in any case the proposed "benefits" were in no senseimproperly announced or instituted. YOUNG &SELDENCO., DIVISION OF DIEBOLD, INC.674.Respondent'salleged discriminatory refusal to reinstate the strikersOn October 11, the Union terminated the strike and reinstatement of the strikerswas sought and rejected on the ground that their positions were filled with no exist-ing vacancies available.While one paragraph of the complaint appears to chargethat Respondent refused reinstatement on discriminatory grounds, no such evidencewas offered and no such finding is warranted, at least independently of the furthercontention about to be considered.This contention is that,as alleged in the complaint,what began as an economicstrike was followed by unfair labor practices by Respondent,so that an unfair laborpractice strike having thus come into existence,the strikers were entitled to reinstate-ment upon their subsequent unconditional application.My findings that Respondentdid not engage in the prior unfair labor practices asserted leaves no factual or legalbasis for this contention 21RECOMMENDED ORDERUpon the foregoing findings and upon the entire record of the case, I recommendthat the complaint herein be dismissed.21In the circumstances,I am not called upon to determine whether an unconditionalapplication was, in fact,made .by or on behalf of the strikers when the strike was termi-nated.However,if this point were material its determination would require considerationof evidence having some tendency to indicatethat,in negotiations surrounding the re-instatement matter,the Union may have made other proposals or demands which qualifiedthe reinstatement request.Similarly,I need make no findings or conclusionswithrespect to Respondent's evidenceand contentions concerning striker misconduct as a bar to reinstatement.Young&Selden Co., Division of Diebold,IncorporatedandAmalgamated Lithographers of America,Local No. 14, Inde-pendentandBookbinders and Bindery Women's Union, LocalNo. 2, Petitioners.Cases Nos. 4-RC-5698 and 4-11C-5727.May21, 1964DECISION ON REVIEW AND ORDEROn December 30, 1963, the Regional Director for the Fourth Regionissued a Decision and Direction of Elections in the above-entitled pro-ceeding.Thereafter, the Employer, in accordance with Secti' n 102.67of the Board's Rules and Regulations, Series 8, as amended, filed atimely request for review on the grounds that the Regional Directorerroneously found appropriate two separate units of (a) all litho-graphic production employees, and (b) a residual unit of all bindery,stock, shipping, and receiving employees.The Board, by telegraphicorder dated January 30, 1964, granted the request for review andstayed the elections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman McCullochand MembersLeedom andBrown].147 NLRB No. 9.